Citation Nr: 1205782	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-00 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the hands.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1965 to April 1968.  The Veteran had an additional period of active duty in the United States Army National Guard from January 23, 1964 to August 7, 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims.

These matters were previously before the Board in June 2009, when it remanded the Veteran's claims for further evidentiary development.

When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board remanded the Veteran's claims for service connection in order to: confirm the Veteran's periods of active duty service, attempt to obtain additional private medical records, provide VA examinations of the Veteran's claimed conditions, and to then readjudicate the claims for service connection.  The Board finds that such development was accomplished in accord with the Board's remand instructions.  The Board finds that there has been effective compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

The Veteran's original claim additionally sought service connection for a mental disorder.  In August 2011, while the case was in remand status, the Veteran was granted service connection for major depressive disorder, evaluated as 50 percent disabling effective January 3, 2007.  The Veteran has not disagreed with either the assigned disability rating or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that when an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)  Therefore, the matter has been resolved and is not in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay in adjudicating the Veteran's claims, pursuant to the duty to assist, this case must be remanded again for further development.

Following the Board's June 2009 remand, the Veteran received a June 2011 psychiatric examination, at which time he stated that he was in receipt of Social Security Administration (SSA) disability payments.  The specific disabilities at issue were not identified.  While the record contains copies of requests from the SSA for VA medical records and the ROs response to such requests, the record does not contain a copy of the SSA determination or any non-VA records that may have been considered by the SSA.  

When VA receives notice that the Veteran receives SSA disability benefits, VA must acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records could conceivably be relevant to the matter on appeal.  Therefore, attempts should be made to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issues on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  The RO should obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits, including the medical records relied upon concerning that claim.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  The Veteran and his representative should be notified in writing if such records cannot be located or if they do not exist, because these are federal records.  All actions to obtain the requested records should be documented fully in the claims file.

3.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


